Citation Nr: 9918865	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-14 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected low back strain.

2. Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased evaluation for service-
connected low back strain and denied entitlement to 
nonservice-connected disability pension benefits.  


REMAND

In his VA Form 9, substantive appeal, received in September 
1998, the veteran requested a hearing before a Member of the 
Board at the RO.  A hearing was scheduled for July 15, 1999 
before a Member of the Board at the central office in 
Washington, D.C.  A report of contact in July 1999 indicated 
that the veteran wished to be schedule for a travel board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should initiate the appropriate 
procedures to arrange for the veteran to 
have a hearing before a Member of the 
Board at the VARO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










